Case: 4:15-cr-00404-HEA Doc. #: 3139 Filed: 03/16/21 Page: 1 of 4 PageID #: 15856




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
      Plaintiff,                             )
                                             )
v.                                           ) Case No. 4:15CR404 HEA
MICHAEL GRADY,                               )
                                             )
      Defendant.                             )

                   OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Defendant Michael Grady’s Motion to

Alter or Amend Judgment, [Doc. No. 2840]. The instant motion is Defendant’s

sixth challenge to the pre-trial detention order entered on December 23, 2016.

Most recently, Defendant moved for release from custody based on the COVID-19

pandemic considering his age, medical condition of having only one lung and

emphysema, and allegedly unsafe conditions in his place of detention, the City Jail

in Alton, Illinois. That motion was denied by the Court based on Magistrate Judge

Patricia L. Cohen’s thorough and well-reasoned Order dated May 8, 2020. Judge

Cohen included a comprehensive review of the case history relevant to

Defendant’s motion for release, including the charges against Defendant, the

December 2016 detention order, Defendant’s first three challenges to the detention

order, and the court’s denials thereof. This Court then entered an Opinion,
Case: 4:15-cr-00404-HEA Doc. #: 3139 Filed: 03/16/21 Page: 2 of 4 PageID #: 15857




Memorandum and Order discussing Defendant’s new information and articulating

its reasoning for denying Defendant’s fifth motion. See Opinion, Memorandum

and Order dated October 20, 2020. It is this Order which Defendant seeks to alter

or amend with his instant motion.

      A brief recitation of the law applicable to Defendant’s motion is as follows.

Defendant’s motion is analyzed under 18 U.S.C. §§ 3142(f) and 3142(i). Section §

3142(f) permits a court to reopen a detention hearing and consider information

“not known to the movant at the time of the hearing and that has a material bearing

on the issue [of] whether there are conditions of release that will reasonably assure

the appearance of [defendant] as required and the safety of any other person and

the community.” An analysis under section 3142(f) “focuses on whether the court

can fashion conditions of release that will reasonably assure the defendant is not a

risk of nonappearance or a risk of harm to any others or the community.” United

States v. Bowers, No. 19-00143-01-CR-W-BP, 2020 WL 5520567, at *1 (W.D.

Mo. Sept. 14, 2020) (quoting United States v. Clark, No. 19-40068-01-HLT, 2020

WL 1446895, at *3 (D. Kan. Mar. 25, 2020)). “Thus, to reopen the issue of pretrial

detention under section 3142(f), a defendant must demonstrate how the pandemic

would reduce his risk of nonappearance or the risk that he poses to the

community.” Bowers 2020 WL 5520567, at *1. “The risk of harm to the
Case: 4:15-cr-00404-HEA Doc. #: 3139 Filed: 03/16/21 Page: 3 of 4 PageID #: 15858




defendant does not usually bear on this analysis.” Id. (quoting Clark, 2020 WL

1446895, at *3 (emphasis in original) (quotation marks excluded)).

      Defendant has presented no new information that establishes that he is now

eligible for release from pretrial detention. Defendant fails to meaningfully

address the flight risk and danger to others components of release, stating merely

that because he is 66 years old, he would not be a risk to others and would not want

to “jeopardize whatever life I have remaining” by fleeing. Defendant’s age is

certainly not a fact that was previously unknown to Defendant, the Government, or

the Court.

      Defendant’s contentions about the “horror” at Alton City Jail, i.e. that

detainees are not getting tested for COVID-19 and that “nothing is being done” to

mitigate COVID-19 spread in the ACJ, are unsubstantiated. While Defendant is

statistically at a greater risk for severe complications than others if he were to

contract COVID-19, Defendant has seemingly avoided contracting COVID-19.

Even if Defendant showed that ACJ does not test any detainees for COVID-19,

and thus that Defendant could have had COVID-19 without being tested, he has

not experienced any of the severe complications of which he is statistically at

higher risk. Further, although Defendant argues that he does not and cannot

receive proper medical care at ACJ, he also states that he received a chest x-ray

after complaining of pulmonary symptoms last year. Once again, Defendant has
Case: 4:15-cr-00404-HEA Doc. #: 3139 Filed: 03/16/21 Page: 4 of 4 PageID #: 15859




not demonstrated that the issue of his pretrial detention should be reopened or

amended.

      Accordingly,

      IT IS HEREBY ORDERED that Defendants’ Motion to Alter or Amend

Judgment, [Doc. No. 2840] is denied.

      Dated this 16th day of March, 2021.




                                       ________________________________
                                          HENRY EDWARD AUTREY
                                       UNITED STATES DISTRICT JUDGE
